Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Kurt (US PG Pub No. 2019/0063388) teaches
A damper device that is disposed and used in a housing space formed in a device unit, comprising: 
a damper body that is filled with gas and includes a diaphragm provided with a deformable-action portion formed at a central portion thereof; 
and an annular clip that holds an outer peripheral edge portion of the damper body and causes a biasing force to act on an inner wall of the device unit, which defines the housing space, in a radial direction.
However the prior art of record fails to show or adequately teach
 A damper device that is installedthe housing space having fluid housed therein, the damper device comprising a damper body and an annular clip formed separately from the damper body, 
a damper body being constituted by a diaphragm and a stay member, 
the diaphragm beingand an outer peripheral edge portion formed on a radially outside of the deformable-action portion
the stay member being provided with a cylindrical portion surrounding the deformable- action portion of the diaphragm and an outer peripheral edge portion fixed to the outer peripheral edge portion of the diaphragm, 
the annular clip being detachably coupled with the damper body so as to hold the stay member, 
the annular clip having an uneven shape formed by concave portions and convex portions alternatively arranged in the circumferential direction, 
the concave portion being recessed in a radially inward direction and having a diameter smaller than a diameter of the outer periphery portion of the stay member, 
the convex portion being protruded in a radially outward direction and having a diameter larger than the diameter of the outer periphery portion of the stay member, 
each of the concave portions being provided with a slot portion to which the outer peripheral edge portion of the stay member loosely fitted and an inner peripheral end portion having the shape of a circular arc along the cylindrical portion of the stay member, 
each of the convex portions being formed so as to have a diameter slightly larger than a diameter of an inner wall of the device unit defining the housing space in a natural state, 
upon a coupling of the annular clip with the damper body, the outer periphery portion of the stay member being loosely fitted to the slot of each of the concave portions of the annular clip while the diameter of the concave portion being enlarging, and 
upon an installation of the damper device in the device unit, the damper device is inserted to the housing space of the device unit while the diameter of each of the convex portions being reduced and then causes a biasing force to act on the inner wall of the device unit, in the radially direction by releasing a reduction of the diameter of the each of the convex portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747